Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-8: Nos. 333-135452, 333-171466 and 333-186356) of Northeast Bancorp and subsidiary of our report dated September 13, 2017, with respect to the consolidated financial statements of Northeast Bancorp and subsidiary, included in this Annual Report (Form 10-K) for the year ended June 30, 2017. /s/RSM US LLP Boston, Massachusetts September 13, 2017
